Carleton Harris, Chief Justice (dissenting). I feel that the majority are being entirely too technical in affirming this judgment. The pertinent section in the insurance policy is quoted in the court’s opinion as follows: “This insurance does not apply under ... (f) Coverage A, to bodily injury of any employee of the insured arising out of and in the course of the insured’s employment,” The majority have reached the conclusion that the language is ambiguous in that it is not clear whether the exclusionary clause applies to Baker’s employment or Everett’s employment. I agree that Sub-section (f) could be written with a greater degree of clarity, but I think it obvious that the meaning actually is, ‘ ‘ This insurance does not apply * * * to bodily injury of any employee of' the insured arising out of and in the course of employment by the insuredIt is my view that in interpreting a contract, we should endeavor to ascertain the intent and purpose of the language, rather than base our findings upon poor sentence structure. It is noticeable that appellee, in arguing for an affirmance in his brief, never once mentions the point upon which this case is being decided. "He simply argues that there is no casual connection between the operation of the automobile and the work he was doing. From his brief: “The injury did not arise out of the work appellee was hired to do. If appellee had fell from the ladder by reason of the ladder breaking, or his foot slipping, then it would arise out of his work. The conditions under which he was required to work as a carpenter did not cause the injury.” Likewise, the trial court’s decision was based entirely on the finding that Baker’s injury did not. “arise out of” his employment, and the court devoted quite some time to discussing the legal difference between the term, ‘ ‘ out of, ’ ’ and the term, “in the course of.” Quoting from the judgment, embracing the findings of the trial court: “It would appear that in all authorities cited that if there is a casual connection between the employment and the injury of the plaintiff, or the accident results from the risk reasonably incident to the employment, that said injury is excluded under the terms of this policy. 'Since ‘ ‘ out of” and “in the course of” are used conjunctively rather than disjunctively and are not considered by the authorities as being synonymous, the conditions required by each phrase must, exist in order to come within the exclusion clause of the policy. Since “in the course of” refers to the time, place and circumstances under which the accident took place, it is obvious in this case that such conditions existed sufficiently in order to bring it under the exclusion terms of the policy, however, as far as the words “out of,” whether it is construed as a strict causal connection between the employment and the injury, or whether there is only a reasonable connection between the employment and the injury, the requirements have not been met to bring the facts in this case under the exclusion provision of the policy. In no sense can it be said there is any causal connection or risk reasonably incident to the employment between a man standing on a ladder gabling the end of a house and being knocked therefrom by a moving-automobile. ' Automobiles may be used to haul workmen to and from work or to deliver supplies and materials, but the driving of an automobile into a ladder placed closely against the side of a house in no way can be said to be a risk reasonably incident to the employment of the plaintiff.” Of course, I do not agree with, the’ reasoning of the trial court, for I am of the opinion that the injury arose “out of” the employment,1 as well as “in the course of” the employment, but I quote the aforementioned findings of the Circuit Court to emphasize that the theory upon which this case is being affirmed is entirely alien to the view taken by appellee and the trial court. I think I can safely say that if Everett had carried "Workmen’s Compensation Insurance, this court, including this writer, would very quickly say that this accident arose out of Baker’s employment. However, if we must be technical, I am still of the view that the judgment should be reversed, i.e., if Baker was injured in the course of Everett’s employment (which the majority say is the literal meaning of the actual language used), the exclusion clause is still effective. Baker did suffer bodily injury while an employee of Everett, arising out of and in the course of Everett’s employment,, for Everett had been employed by a woman named Virginia Potts to build a dwelling house, and it was while working on construction of the house that Baker was injured. Both Baker and his son testified that Everett actually performed labor himself in constructing the dwelling. I fhinTc the judgment should be reversed under the exclusionary provision of the policy, and I, therefore, respectfully dissent.  Actually, Baker was injured by falling from the ladder, which was knocked down by the automobile, rather than being hit directly by the vehicle. To me, standing on a ladder, while working on a house under construction, and particularly where the employer frequently drove in and out, is much more incident to employment than some other cases that have been decided by this court. For instance, in Parrish Esso Service Center v. Adams, 237 Ark. 560, 374 S.W. 2d 468, a service station attendant, on duty at the station, was lifted into the air by a gust of wind, and carried approximately seventy-five feet before falling. We rejected appellant’s contention .that the injury did not arise out of, and in the course of, the employment. In Williams v. Gifford-Hill & Co., Inc., 227 Ark. 340, 298 S.W. 2d 323, we held that a workman who had gone to retrieve his cap, which he had left in some bushes, and who apparently was seized by illness and fell on the railroad tracks (where he was struck by a train), was injured in the course of his employment, and that the injury arose out of the employment. In that case, the late Justice Minor W. Millwee stated: “Our compensation statute covers every injury to an employee arising out of and in the course of his employment except those injuries caused by his intoxication or by his willful intention to bring about the injury or death of himself or another:”